Case 2:19-cv-06182-DSF-PLA Document 82-5 Filed 08/18/20 Page 1 of 3 Page ID #:2446




                             Exhibit E
8/17/2020
        Case   2:19-cv-06182-DSF-PLA Document Mail
                                              82-5 - Shayla R. Myers
                                                        Filed        - Outlook
                                                                 08/18/20      Page 2 of 3 Page ID #:2447

      Re: Bulky item sign
      Felix Lebron <felix.lebron@lacity.org>
      Wed 7/1/2020 11 27 AM
      To: Shayla R. Myers <SMyers@lafla.org>; Michael Onufer <michael.onufer@kirkland.com>; Herbert, Benjamin Allen
      <benjamin.herbert@kirkland.com>; Cathy Sweetser <catherine.sdshhh@gmail.com>
      Cc: Gabriel Dermer <gabriel.dermer@lacity.org>; Patricia Ursea <patricia.ursea@lacity.org>
      Counsel,
      The City did not post the notice(s) reflected in the picture. The City suspects that the notices were
      posted by local area residents, but we can only confirm that the notices were not posted by the City.
      In addition, there has been no change in the City's operations since the Court issued the preliminary
      injunction. The City has not posted for comprehensive cleanups in this area in general. The City
      Council instruction regarding non-disruption of tents during cleanups also remains in effect. In sum,
      the City is not conducting bulky item enforcement in the area and any City operations have been
      conducted in conformance with the preliminary injunction.

      Regards,
      Felix

      Felix Lebron
      Deputy City Attorney
      Office of the Los Angeles City Attorney
      Business and Complex Litigation
      200 N. Main Street, Rm 675
      Los Angeles, CA 90012
      Tel: (213) 978-7559
      email: felix.lebron@lacity.org


      On Wed, Jul 1, 2020 at 9 37 AM Shayla R. Myers <SMyers@lafla.org> wrote:
       Thanks Felix. The sign aside, we are of course equally concerned that city workers may be
       stating that they have permission to begin taking bulky items again.
       We look forward to hearing from you about this after you have had some time to look into it.
       Thanks,
       Shayla
       Sent from my iPhone
                On Jul 1, 2020, at 9 26 AM, Felix Lebron <felix.lebron@lacity.org> wrote:

                There is a photo attached to this last email. That does not look like a notice posted by
                the City, but let us follow up and get back to you.

                Felix Lebron
                Deputy City Attorney
                Office of the Los Angeles City Attorney
                Business and Complex Litigation
                200 N. Main Street, Rm 675

https://outlook.ofﬁce.com/mail/search/id/AAMkADM1NzVmMWNkLTNjM2QtNGM0MS05YzNjLTM1N2ZhMWVkNGNiNQBGAAAAAABJO0HbFekjR7Zo6oa…   1/2
8/17/2020
        Case   2:19-cv-06182-DSF-PLA Document Mail
                                              82-5 - Shayla R. Myers
                                                        Filed        - Outlook
                                                                 08/18/20      Page 3 of 3 Page ID #:2448
                Los Angeles, CA 90012
                Tel: (213) 978-7559
                email: felix.lebron@lacity.org


                On Wed, Jul 1, 2020 at 9 21 AM Shayla R. Myers <SMyers@lafla.org> wrote:
                   The photo should have been embedded in the email. If you do not receive It,
                   please let me know.
                   Shayla
                   This message contains information from the Legal Aid Foundation of Los Angeles
                   which may be confidential and/or privileged. If you are not an intended recipient,
                   please refrain from any disclosure, copying, distribution or use of this information
                   and note that such actions are prohibited. If you have received this transmission in
                   error, kindly notify the sender and immediately delete this email and any files that
                   may be attached.
                *****************Confidentiality Notice *************************
                This electronic message transmission contains information
                from the Office of the Los Angeles City Attorney, which may be confidential or
                protected by the attorney-client privilege and/or the work product doctrine. If you are
                not the intended recipient, be aware that any disclosure, copying,
                distribution or use of the content of this information is prohibited. If you have
                received this communication in error, please notify us immediately by e-mail and
                delete the original message and any attachments without reading or saving in any
                manner.
                ********************************************************************
      *****************Confidentiality Notice *************************
      This electronic message transmission contains information
      from the Office of the Los Angeles City Attorney, which may be confidential or protected by the
      attorney-client privilege and/or the work product doctrine. If you are not the intended recipient, be
      aware that any disclosure, copying,
      distribution or use of the content of this information is prohibited. If you have received this
      communication in error, please notify us immediately by e-mail and delete the original message and
      any attachments without reading or saving in any manner.
      ********************************************************************




https://outlook.ofﬁce.com/mail/search/id/AAMkADM1NzVmMWNkLTNjM2QtNGM0MS05YzNjLTM1N2ZhMWVkNGNiNQBGAAAAAABJO0HbFekjR7Zo6oa…   2/2
